DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 2 August 2022 has been considered. The rejection of claims 1-20 as being obvious over Chen et al. (“Chen”; Recent Patents on Regenerative Medicine 2013, 3:5-16) in view of Lin et al. (“Lin A”; U.S. Pre-Grant Publication Number 2014/0141470) and Lin et al. (“Lin B”; U.S. Pre-Grant Publication Number 2014/0350085), as evidenced by Wu et al. (Wound Rep Reg, 2007, 15:18-26) and Lin et al. (“Lin C”; Cytotherapy. 2012 November 14(10)1-7) has been withdrawn. Since this Official action sets forth a new rejection(s) not necessitated by amendment, the present Official action has been made nonfinal. Applicant’s arguments as set forth against the obviousness rejection withdrawn above are moot against the rejections as newly set forth below.
The reason for withdrawal of the obviousness rejection referenced above is that applicant’s submission of 2 August 2022 presents persuasive evidence that small mammals including mice do not appear to provide a reasonable expectation of success in translating such studies to the instantly claimed subjects, i.e. pigs and humans. For example, Sullivan ("The pig as a model for human wound healing." Wound repair and regeneration 9.2 (2001): 66-76; applicant’s response entered 2 August 2022) teaches that small mammal studies correlated with human skin studies at a 53% level, while that of pig was at 78% (figure 2). 
Moreover, Summerfield ("The immunology of the porcine skin and its value as a model for human skin." Molecular immunology 66.1 (2015): 14-21; applicant’s response supra) teaches that “Regarding the skin, the pig is also very similar to its human counterpart, as opposed to many “loose-skinned” animals such as mouse and rat. The skin of rodents differs significantly from humans as it is loosely connected to the subcutaneous connective tissue. In contrast pig and human skin are tightly attached to it (citations omitted)” see page 15, lft col. 
The examiner, after reviewing the prior art, is not aware of better evidence to the contrary, and collectively, these teachings support the finding that mice (as taught in Chen) do not necessarily provide a reasonable expectation of success in translating such studies to pigs and humans as claimed presently.
Other rejections and/or objections not reiterated from the previous office action mailed 3 February 2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 for reasons defined most recently in the Official final action mailed 1 September 2021, and not reiterated herein for reasons of brevity. Applicant has not disputed the grant of priority to 15/167226, filed 05/27/2016, since no earlier application teaches providing a cell substrate containing at least a CD34-positive cell let alone methods of expanding same. Should applicant disagree, applicant is invited to point out with specificity by page and line number where such a teaching may exist. However, in the apparent absence of such support, priority to any application earlier than U.S. Application Number 15/167,226, filed 27 May 2016 is denied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (“Lin A”; U.S. Pre-Grant Publication 2017/0218362; filed on 19 Feb 2016, published on 3 August 2017).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
It is reiterated that priority to any application earlier than U.S. Application Number 15/167,226, filed 05/27/2016 has been denied, since the instant claims recite and require inducing CD34-positive adult stem cell expansion or regeneration, and since these concepts are not taught in any application earlier than U.S. Application Number 15/167,226.
With regard to claim 1, paragraphs ¶¶ 20, 100, and figure 9 of Lin A teaches administering a mir-302 formulation to skin wounds in pigs. Wu teaches that these formulations were at a concentration of 20-400 µg/ml. Lin A teaches that purified miR-302 precursor-treated wounds exhibited fully tissue recovery and significantly scar-less healing results compared to control wounds. See ¶s above and at least fig 9 for example. Lin A teaches that miR-302/pre-miR-302 molecules enhance scar-less wound healing and induce CD34-positive adult stem cell expansion around the wounded area in pig skins in vivo at ¶ 20. Lin A teaches that the artificially made hairpin pre-miRNA is produced by eukaryotic promoter driven RNA transcription in prokaryotic cells at at least claim 2 or ¶ 13. Lin A teaches that the expression vector may express mir-302a, b, c and d, which corresponds to SEQ ID NOS: 5-9 at ¶¶ 21 and 104 for example. Lin A teaches the use of a CMV or EF1-α promoters and vector expression in E. coli cells at ¶ 21 and claim 27 for example. Lin A teaches formulating mir-302 with glycylglycerin at ¶ 100. The invention is thus anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-20 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”; U.S. Pre-Grant Publication 2015/0132805; filed on 20 Jan 2015, published on 14 May 2015) in view of Lin et al. (“Lin B”; U.S. Pre-Grant Publication Number 2014/0350085).
It is reiterated that priority to any application earlier than U.S. Application Number 15/167,226, filed 05/27/2016 has been denied, since the instant claims recite and require inducing CD34-positive adult stem cell expansion or regeneration, and since these concepts are not taught in any application earlier than U.S. Application Number 15/167,226.
With regard to claim 1, paragraphs ¶¶ 29, 30, 128 and 129 of Wu teach administering a mir-302 formulation to skin wounds in pigs. Wu teaches that these formulations were at a concentration of 1000 µg/ml. Wu teaches that purified miR-302 precursor-treated wounds exhibited fully tissue recovery and significantly scar-less healing results compared to control wounds. See ¶s above and at least figs. 15 and 17 for example. Since wounded and/or degenerative disease-damaged skin necessarily comprises CD34-positive adult stem cells, and since mir-302 is a microRNA containing SEQ ID NO: 3, the claimed intended result of inducing expansion of such stem cells would naturally follow. Wu teaches that the artificially made hairpin pre-miRNA is produced by eukaryotic promoter driven RNA transcription in prokaryotic cells at at least claim 2 or ¶ 13. Wu teaches that the expression vector may express mir-302a, b, c and d, which corresponds to SEQ ID NOS: 5-9 at ¶ 111. Wu teaches the use of a CMV or EF1-α promoters and vector expression in E. coli cells at ¶ 16 and claim 27 for example. 
The formulated concentration of mir-302 of Wu is higher than that recited presently, and thus Wu does not teach administering a mir-302 formulation at a concentration of 50 to 500 µg/ml. However, M.P.E.P § 2144.05(II) advises that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Wu teaches the general conditions of the instantly claimed invention with a substantial difference existing only in the concentration of the mir-302 formulation to be used, and since it is not inventive to discover the optimum or workable ranges by routine experimentation, one of ordinary skill in the art would have considered the instantly claimed invention to have been obvious at the time of filing. Furthermore, since the concentration of a therapeutic is known to be a result-effective variable, one of ordinary skill in the art would have considered the recited range of 50-500 µg/ml to result from routine optimization, which is considered prima facie obvious with regard to result effective variables. See M.P.E.P. § 2144.05(II). 
Wu does not teach formulating mir-302 with di-/tri-glycylglycerins, but Lin B teaches formulating mir-302 with di-/tri-glycylglycerins for enhanced delivery, including for the treatment of wound healing. See paragraph [0067] for example. One of ordinary skill in the art would have had both motivation and reasonable expectation of success in making and using such a formulation for delivery of subsequences to a wounded tissue cell substrate to achieve expansion or regeneration of CD34-positive adult stem cells as claimed. 
Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633